DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Huang et al. (US 2020/0343925).

Regarding claim 1 Huang discloses:
A housing for a device comprising: 
a screw boss (e.g. 14 FIG.2A) that extends outwardly from a first base plate (e.g. 11 FIG.2A) of the housing, wherein the screw boss is proximate to a corner of the housing (shown e.g. FIG.2A), the housing comprising a plurality of wall portions defining the corner (e.g. 110 FIG.2A); 
a central portion (e.g. 120 FIG.2A) sized to detachably attach around the screw boss (e.g. indicated via dotted line FIG.2A), wherein an inner surface of the central portion abuts an outer surface of the screw boss (indicated e.g. FIG.2B); and 
a plurality of arms (e.g. from middle of 120 to 122, 124 FIG.2A) each attached to the central portion, the plurality of arms comprising at least two arms attached to two different wall portions of the plurality of wall portions (described e.g. paragraph [0031]).

Regarding claim 2 Huang discloses:
the central portion and the plurality of arms form a force dissipation member that dissipates a force received at the corner along the plurality of arms and to the two different wall portions of the housing (e.g. described paragraph [0032]).

Regarding claim 3 Huang discloses:
the plurality of arms define a plurality of axes along which force received at the corner is distributed (as indicated e.g. FIG.4).

Regarding claim 4 Huang discloses:
at least one supporting member (e.g. outer stepped section shown FIG.2B) attached to the screw boss and the first base plate (e.g. shown FIG.2B).

Regarding claim 5 Huang discloses:
at least one rib (e.g. 130 FIG.2A) attached to the screw boss (e.g. indicated by dotted line FIG.2A) and at least one wall portion of the plurality of wall portions (e.g. also indicated by dotted line FIG.2A); and 
at least one supporting member (e.g. outer stepped section shown FIG.2B) attached to the screw boss and the at least one rib (e.g. shown FIG.2B).

Regarding claim 6 Huang discloses:
a first wall latch (e.g. 122 FIG.1B) attached to a first wall portion (e.g. shown FIG.1B) of the two different wall portions, the first wall latch further attached a first arm of the at least two arms (e.g. shown FIG.2A); and 
a second wall latch (e.g. 124 FIG.1B) attached to a second wall portion (e.g. shown FIG.1B) of the two different wall portions, the second wall latch further attached to a second arm of the at least two arms (e.g. shown FIG.2A), wherein the first wall latch is perpendicular to the first wall portion and the second wall latch is perpendicular to the second wall portion (e.g. 110 vertical 122/124 horizontal indicated FIG.2A).

Regarding claim 7 Huang discloses:
the plurality of wall portions comprises a first external wall and a second external wall (e.g. two perpendicular walls of 110 FIG.2A).

Regarding claim 8 Huang discloses:
at least one supporting member (e.g. outer stepped section shown FIG.2B) attached to the screw boss and the first base plate, wherein the at least one supporting member is attached to the screw boss diagonally opposite the corner (e.g. shown/indicated FIG.2A).

Regarding claim 9 Huang discloses:
at least one supporting member (e.g. outer stepped section shown FIG.2B) attached to the screw boss and a first cover of the housing (e.g. shown/indicated FIG.2B), wherein the at least one supporting member prevents the screw boss from bending (e.g. one of ordinary skill would understand the structure of FIG.2B inherently discloses such a function).

Regarding claim 10 Huang discloses:
the screw boss is attached to the central portion using coupling means (e.g. shown/indicated FIG.2B).

Regarding claim 11 Huang discloses:
the housing defines at least one additional corner (e.g. as would be understood from "corners" paragraph [0026]), each additional corner of the at least one additional corner associated with an additional force dissipation member (e.g. as would be understood from paragraph [0026]).

Regarding claim 12 Huang discloses:
the housing comprises a plurality of covers (e.g. as would be understood from paragraph [0040]).

Regarding claim 13 Huang discloses:
the plurality of wall portions defining the corner comprises a first exterior wall perpendicular to a second exterior wall (e.g. "L-shaped" as described paragraph [0025]).

Regarding claim 14 Huang discloses:
A system comprising: 
a housing (e.g. 10 FIG.2A) comprising: 
a screw boss (e.g. 14 FIG.2A) that extends outwardly from a first base plate (e.g. 11 FIG.2A) of the housing, wherein the screw boss is proximate to a corner of the housing (shown e.g. FIG.2A), the housing comprising a plurality of wall portions defining the corner (e.g. 110 FIG.2A); 
a central portion (e.g. 120 FIG.2A) sized to detachably attach around the screw boss (e.g. indicated via dotted line FIG.2A), wherein an inner surface of the central portion abuts an outer surface of the screw boss (indicated e.g. FIG.2B); and 
a plurality of arms (e.g. from middle of 120 to 122, 124 FIG.2A) each attached to the central portion, the plurality of arms comprising at least two arms attached to two different wall portions of the plurality of wall portions (described e.g. paragraph [0031]); and 
circuitry configured to perform at least one operation (e.g. as would be understood from description of "portable electronic device" paragraph [0023]).

Regarding claim 15 Huang discloses:
the system comprises a mobile device, (e.g. described paragraph [0023]) a barcode scanner, an imager, or a dimensioner.

Regarding claim 16 Huang discloses:
the screw boss, the central portion, and the plurality of arms form a force dissipation member (e.g. described paragraph [0035]) that dissipates a force received at the corner along the plurality of arms and to the two different wall portions of the housing (e.g. described paragraph [0035]).

Regarding claim 17 Huang discloses:
a first arm of the at least two arms is attached along a first axis and a second arm of the at least two arms is attached along a second axis (e.g. shown/indicated FIG.2A).

Regarding claim 18 Huang discloses:
A method comprising: 
receiving a force acting on a corner of a device (e.g. described paragraph [0035]), the device comprising a housing and a force dissipation member (e.g. 100 FIG.2A) of the device, wherein the housing comprises a plurality of wall portions (e.g. described paragraph [0035], FIG.2A); 
transferring the force from the corner of the device to the force dissipation member of the device (e.g. described paragraph [0035]), the force dissipation member comprising a screw boss (e.g. 14 FIG.2A) attached to a base plate of the housing, wherein the screw boss is proximate to the corner of the device (e.g. shown/indicated FIG.2A); and 
redirecting the force from the force dissipation member along a plurality of arms to the plurality of wall portions (e.g. described paragraph [0035]), the plurality of arms comprising at least two arms that each redirect at least a portion of the force to two different wall portions of the plurality of wall portions, wherein the plurality of arms are attached to a central portion attached around to the screw boss (e.g. shown/indicated FIG.2B).

Regarding claim 19 Huang discloses:
the force is transferred from the corner of the device to the force dissipation member along one or more ribs (e.g. 130 FIG.2A) attached to the force dissipation member (e.g. described paragraph [0035]).

Regarding claim 20 Huang discloses:
a first arm of the at least two arms redirects at least a first portion of the force along a first axis (e.g. indicated by arrows FIG.3) and a second arm of the at least two arms redirects at least a second portion of the force along a second axis (e.g. indicated by arrows FIG.3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing structures of handheld devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841